Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/176,592, filed on October 31, 2018, has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020, 8/21/2020, 10/7/02020, 11/30/2020, and 2/25/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-17 are rejected under 35 USC 102(a)(1) as being anticipated by Meijer et al. (US 20130117257 A1) (hereinafter Meijer).
As per claims 1 and 11, Meijer discloses making a first determination, by a query node and in response to a query request, that a user data sub-region associated with a query request [A user may submit a query to be executed, and receives results for the query, paragraphs 31-32, (Examiner notes that the received results can be interpreted as sub-regions related to the query inputted by the user)]; obtaining, in response to the first determination and using a population table, a revisions map, wherein the revisions map specifies a version of the user data sub-region [update component 218 is configured to determine if the answer generated in based on the stored information is different from the answer based on the generated query. If the answer is different, update component 218 is configured to provide the user with the new answer based on the query, paragraphs 91-92, (It is understood that updating the data by comparing it to the stored information can be interpreted as revision map and the answer as sub-region data)]; and servicing the query request using the revisions map and data associated with the version of the user data sub-region [determine when data employed in a query has changed, re-run the query, and provide the user with an updated answer, paragraph 92].

As per claims 2 and 12, Meijer discloses wherein the query request is received by a first query node and wherein the population table is associated with a second query node [when data is employed in a query is changed, the query is re-run or executed, paragraphs 92-93].

As per claims 3 and 13, Meijer discloses wherein the population table specifies a plurality of user data sub-regions for a dataspace [Query results, at a given time, are based on a combination of all the times the query has been executed. Thus, an execution of a query will return a next set of results after a previous execution of the query returned another set of results. The current set of results, based on all previous sets of results, acts as a subscription barrier that will pause execution of the query until a change is noted, paragraphs 92-93].

As per claims 4 and 14, Meijer discloses wherein each plurality of user data sub-regions are associated with at least one common inner dimension and at least one unique outer dimension [Query results at a given time, are based on the combination of all the times the query has been executed. Thus, an execution of a query will return a next set of results after a previous execution of the query returned another set of results. The current set of results, based on all previous sets of results, acts as a subscription barrier that will pause execution of the query until a change is noted, paragraphs 92-93].

As per claims 5 and 15, Meijer discloses wherein the population table specifies that no data is associated with at least one of the plurality of user data sub-regions [the query can include an associative or distributive computation that comprises of one or more parts or functions, paragraph 99, Fig. 5].

As per claims 6 and 16, Meijer discloses wherein the population table specifies a most recent version of data for at least one of the plurality of user data sub-regions [as a query operation is carried out towards completion new values associated with estimates of parts or inputs to functions dynamically change over time. For example, a first estimation for an input of a function may become more accurate over time replacing previous input estimations, paragraph 45].

As per claims 7 and 17, Meijer discloses wherein obtaining the revisions map comprises: making a second determination that a dataspace associated with the user data sub-region is [multiple queries may be submitted and executed, paragraphs 25 and 92-93]; querying, in response to the second determination, the population table on the query node to determine a most recent version of the user data sub-region [timing and content subscription, paragraphs 25 and 92-93] ; and generating revisions map, wherein the revisions map specifies the most recent version of the user data sub-region [determine when data employed in a query has changed, re-run the query, and provide the user with an updated answer, paragraph 92].

Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowing claims 8-10 and 18-20 is because the references cited do not disclose or teach making a second determination that a dataspace associated with the user data sub-region is not associated with the query node; in response to the second determination: making a third determination that a second query node is associated with the dataspace; in response to the third determination, issuing a revisions map request to the second query node, wherein the population table is stored on the second query node; receiving, in response to the revisions map request, a revisions map response; and generating revisions map using the revisions map response, wherein the revisions map specifies the most recent version of the user data sub-region, wherein making the third determination comprises using a distribution key and a node distribution key list to identify the second query node as being associated with the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167